1

2
                                UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                   ***
5

6     BILL LIETZKE,                                       Case No. 3:19-cv-00559-MMD-WGC

7                                     Plaintiff,         ORDER ACCEPTING AND ADOPTING
             v.                                           REPORT AND RECOMMENDATION
8                                                            OF MAGISTRATE JUDGE
      GREYHOUND LINES, INC.,                                    WILLIAM G. COBB
9
                                   Defendant.
10

11          Before the Court is the Report and Recommendation of United States Magistrate

12   Judge William G. Cobb (ECF No. 4) (“R&R) relating to Plaintiff’s application to proceed in

13   forma pauperis (ECF No. 1) and pro se complaint (“Complaint”) (ECF No. 1-1). Plaintiff

14   had until December 26, 2019, to file an objection but has not done so. The Court accepts

15   and adopts the R&R in full.

16          This Court “may accept, reject, or modify, in whole or in part, the findings or

17   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). However, the

18   Court is not required to conduct “any review at all . . . of any issue that is not the subject

19   of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985); see also United States v.

20   Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

21   employed by the district court when reviewing a report and recommendation to which no

22   objections were made); Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003)

23   (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that district

24   courts are not required to review “any issue that is not the subject of an objection” and

25   accepting, without review, a magistrate judge’s recommendation to which no objection

26   was filed). The Court nonetheless engages in de novo review to determine whether to

27   accept the R&R and finds it should be accepted.

28   ///
1           Magistrate Judge Cobb recommends that the Court deny Plaintiff’s application to

2    proceed in forma pauperis and dismiss this action. The Court adopts this recommendation

3    and will dismiss this case with prejudice.

4           As Judge Cobb points out in the R&R, Plaintiff has been declared a vexatious

5    litigant and did not obtain leave from the Court’s Chief Judge to file this action. (ECF No.

6    4 at 2.) For this reason alone the application to proceed in forma pauperis should be

7    denied and this action dismissed. The Court additionally agrees with the R&R that Nevada

8    is not the proper venue for this action and that jurisdiction in this Court is apparently

9    lacking. (Id.)

10          It is therefore ordered, adjudged and decreed that the Report and Recommendation

11   of Magistrate Judge William G. Cobb (ECF No. 4) is accepted and adopted in its entirety.

12          It is further ordered that Plaintiff’s application to proceed in forma pauperis (ECF

13   No. 1) is denied.

14          It is further ordered that this action is dismissed with prejudice.

15          The Clerk of Court is directed to enter judgment accordingly and close this case.

16          DATED THIS 27th day of December 2019.

17

18
                                                  MIRANDA M. DU
19                                                CHIEF UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27

28

                                                    2
